Case 1:21-cv-02272-LDH-LB Document 10 Filed 07/06/21 Page 1 of 1 PageID #: 30




                                  RULE 26(f) MEETING REPORT


            Frimet Kish v. MCS Claim Services, Inc.
CASE NAME: __________________________

             1:21-cv-02272-LDH-LB
DOCKET NO.: __________________________

                                     Yes
Have the parties met and conferred? ________Date?  June 17, 2021
                                                  ________

                                                             Plaintiff exchanged initial disclosures on June
Date the Rule 26(a)(1) initial disclosures were exchanged? ________
                                                             25, 2021
                                      Proposed Discovery Plan

    1. Deadline for parties to provide properly executed authorizations/releases: __August 1, 2021

    2. Deadline to join new parties or amend the pleadings: _August 1, 2021

    3. Should any changes be made in the limitations on discovery imposed under the Federal
       Rules of Civil Procedure or by local rule? 1 Yes __ No __
                                                              x

                                               N/A
    4. Deadline to file any protective order: ________

                                                          December 17, 2021
    5. The parties shall complete all fact discovery by: ________

                                                                       N/A
    6. The parties shall complete expert discovery, if necessary, by: ________

    7. The parties shall file any pre-motion conference request by: 2 ________
                                                                        December 31, 2021

    8. Should the Court hold an early settlement conference in this action? 3 Yes __ No __
                                                                                         x

    9. Have the parties agreed to a plan regarding electronic discovery? 4 Yes __ No __
                                                                                      x

    10. Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C. §636? 5
        (Answer no if any party declines to consent without indicating which party has declined)
               Yes __ No __x




1
  If yes, the parties should be prepared to address the proposed changes at the initial conference.
2
  The parties are reminded to comply with the individual rules of the presiding district court judge.
3
  Prior to the initial conference, counsel shall discuss with their clients and their adversaries whether an
early settlement conference, or other form of alternative dispute resolution, is appropriate in this case and
be prepared to explain their reasons to the Court.
4
  If yes, the parties shall file a letter detailing the parties’ proposed plan regarding electronic discovery.
5
  The fillable consent form AO 85 is available at https://www.nyed.uscourts.gov/forms/all-
forms/general_forms and must be signed by all parties and filed electronically.
